Citation Nr: 0625536	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  05-00 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased initial rating for post traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that granted service connection for PTSD with a 30 
percent evaluation, effective December 11, 2002.  The veteran 
seeks a higher initial rating.


FINDING OF FACT

As of December 11, 2002, the competent medical evidence 
demonstrates that the veteran's PTSD is characterized by 
total occupational or social impairment due to symptoms of 
gross impairment in thought processes or communication, and 
persistent delusions or hallucinations.


CONCLUSION OF LAW

The schedular criteria for an increased initial rating of 100 
percent, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in July 2003; a rating 
decision in January 2004; and a statement of the case in 
December 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the January 2005 
supplemental statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the veteran appealed the original 
assignment of a disability evaluation following an award of 
service connection.  38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  Since the veteran timely 
appealed the rating initially assigned for the disability, 
the Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the appeal.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 30 percent disability rating for PTSD is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent disability rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.

Based on a thorough review of the record, the Board finds 
that the evidence supports an initial rating of 100 percent 
for PTSD.

A February 2003 VA treatment report shows that the veteran 
appeared alert and oriented times three.  Speech was 
spontaneous and goal directed and his thought process was 
organized.  He denied both suicidal and homicidal ideations.  
His condition was diagnosed as "depressive D nos," with a 
GAF of 60.  According to the American Psychiatric 
Association's Diagnostic and Statistic Manual of Mental 
Disorders, Fourth Edition (DSM-IV), a GAF score of 31-40 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing in school).  A GAF of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51-
60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or co-workers).

In June 2003, the veteran presented for treatment neat in 
appearance and oriented times three.  His anxiety level was 
high and thinking was organized but somewhat circumstantial.  
He was very paranoid and reported experiencing auditory and 
visual hallucinations.  His condition was diagnosed as PTSD, 
chronic and severe, with a GAF of 50.

VA treatment records from August 2003 to December 2003 show 
that the veteran continued to experience both auditory and 
visual hallucinations.  He often presented for treatment 
alert, oriented, and cooperative, and in no acute distress.  
He denied suicidal thoughts.  In August 2003, his mood was 
depressed, thoughts were goal directed and speech was slow 
and deliberative.  In September 2003, his mood was depressed, 
but in good control.  Speech was at the normal rate.  In 
November 2003, his mood was slightly anxious and affect was 
restricted to flat, but his thoughts were goal directed.

The report of a November 2003 VA examination provides that 
the veteran reported depression and auditory hallucinations.  
He had difficulty with social relationships and had not 
worked in the past five to six months, although he worked in 
various employment positions for the past 32 years.  The 
psychologist found him to be very odd with a delusional 
interpretation of the behavior of others.  The psychologist 
opined that the veteran was a very disturbed individual 
barely able to keep himself on a rational and realistic train 
of thought.  His condition was diagnosed as paranoid 
personality disorder, as well as average intellectual 
functioning, with problems with primary support groups and 
the social environment, and occupational problems, with a GAF 
of 45.  However, it was determined that he had the capacity 
to manage his own financial affairs.

VA treatment records from 2004 provide that the veteran 
presented for treatment alert, oriented, and cooperative with 
no suicidal thoughts.  He continued to experience auditory 
and visual hallucinations.  In April 2004, his mood was 
mildly depressed with rather flat affect.  His thoughts 
remained unusual, though he had no suicidal ideations.  
Speech was at a normal rate and tone, with a GAF of 45.  In 
May 2004, while his mood appeared positive and stable, the 
veteran reported sleeping two to three hours per night in a 
24-hour period.  In July 2004, his mood appeared depressed 
with flat affect.  Speech was at a normal rate.  His thoughts 
were goal directed and he had no suicidal ideations, with a 
GAF of 54.

The psychologist who performed the November 2003 VA 
examination re-examined the veteran in May 2004.  The 
psychologist's report shows that the veteran was overall 
articulate and verbal, but seemed to have a thought 
disturbance as he was quite loose and tangential at times.  
Speech was well understood.  He was well oriented to time, 
place, person, and situation.  He was found to be extremely 
odd and overtly psychotic and showed evidence of paranoid 
delusions and thought disturbance.  His affect was quite odd, 
flat, and blunted at times and at other times quite labile.  
Reasoning was poor.  At the time, he was experiencing 
depression, middle and initial insomnia and crying spells.  
Concentration was excellent and found to be within the 
average range.  Immediate memory was also within the average 
range.  The psychologist determined that the veteran then had 
the capacity to manage his own benefits.  The psychologist 
opined that the veteran "suffers not only paranoid and 
grandiose delusions but also an ongoing thought disorder."  
He further opined that the veteran was "unemployable in his 
current state of delusional thinking."  His condition was 
diagnosed as chronic PTSD and schizophrenia, chronic paranoid 
type, with problems with primary support groups, the social 
environment, and unemployability, with a GAF of 35-40.

The most recent treatment note in December 2004, shows that 
the veteran appeared alert, cooperative, very well dressed.  
Speech was monotone.  Mood was anxious, thoughts were 
directed, and there was no evidence of suicidal ideations.  
His condition was diagnosed as schizophrenia, PTSD, chronic 
and severe, with a GAF of 50.

Although the most recent treatment record suggests some 
improvement in the veteran's condition, the most recent VA 
examination of May 2004, conducted by the psychologist who 
examined the veteran in November 2003, provides that the 
veteran is unemployable, exhibits gross impairment in thought 
processes, and has persistent delusions or hallucinations.  
In addition, a comparison of the results from the two VA 
examinations shows that the veteran's GAF fell from a score 
of 45 in November 2003 to a score of 35-40 in May 2004.  
However, both of those examinations found a significant level 
of impairment, unemployability, and persistent delusions or 
hallucinations.  Therefore, the Board finds that the evidence 
supports an initial rating of 100 percent.

Accordingly, the Board finds that the evidence supports the 
veteran's claim and an increased initial rating for PTSD is 
granted.


ORDER

An increased initial rating of 100 percent for PTSD is 
granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


